849 F.2d 605Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Warren S. JERNIGAN, Petitioner-Appellant,v.Edward W. MURRAY, Director of the Virginia Department ofCorrections, Respondent-Appellee.
No. 88-6547.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 26, 1988.Decided:  June 8, 1988.

Warren S. Jernigan, appellant pro se.
Richard Bain Smith (Office of the Attorney General), for appellee.
Before JAMES DICKSON PHILLIPS, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
Warren Jernigan appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause and dismiss the appeal on the reasoning of the district court.  Jernigan v. Murray, C/A No. 87-451-N (E.D.Va. Jan. 13, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
DISMISSED.